DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election of Group I, Claims 1-14 and 19 in the reply filed on 2/20/2020 is acknowledged.  As applicant has also amended each of unelected claims 15-18 to depend directly or indirectly from independent claim 1, therefore the restriction had been withdrawn as noted in the Office action dated 7/30/2020. Claims 1-19 are pending for examination.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claims 1 and 19, specifically the prior art fails to disclose or render obvious the claimed limitations including “thereafter, fusion bonding the first substrate to the second substrate at or above the fusion bonding temperature and below the second temperature such that the bonding material remains in the solid state and does not return to the flowable state during the fusion bonding” as specifically recited in the independent claim 1 and “thereafter, bonding the first substrate to the second substrate by subjecting the first and second substrates to a temperature at or above a bonding temperature and below the second temperature such that the bonding material remains in the solid state and does not return to the flowable state .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729